Exhibit Certificate of CEO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form 20-F of Grupo Casa Saba S.A.B. de C.V. (the “Company”) for theyear ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Manuel Saba Ades, as Chief Executive Officer of the Company, and Alejandro Sadurni Gomez, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18
